Citation Nr: 0320587	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-03 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 6, 1989, 
for the assignment of a 100 percent disability rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The veteran had active military service from May 1976 to 
April 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran an effective 
date of June 6, 1989, for the 100 percent schedular 
evaluation for his service-connected schizophrenia.  A May 
1997 rating decision had granted this 100 percent rating 
effective from July 20, 1989.

In accordance with the veteran's request, a hearing was 
scheduled in December 2002.  However, the veteran canceled 
his hearing and asked that his case be sent to the Board for 
a decision.  The Board considers his hearing request 
withdrawn.


FINDINGS OF FACT

1.  On June 6, 1989, the veteran filed a claim for an 
increased rating for his psychiatric disorder (then diagnosed 
as an anxiety disorder).  After the claim was denied in a 
February 1990 rating decision, he filed a timely appeal to 
the Board. 

2.  A May 8, 1991, Board decision denied an increased rating 
for the veteran's psychiatric disorder.

3.  On May 22, 1991, the veteran filed another claim for an 
increased rating for his psychiatric disorder.  After the 
claim was denied in a June 1991 rating decision, he filed a 
timely appeal to the Board.

4.  While the appeal was pending, a May 1997 rating decision 
granted a 100 percent disability rating for schizophrenia 
effective from July 20, 1989.


CONCLUSION OF LAW

There is no legal basis for awarding an effective date any 
earlier than June 6, 1989, for the assignment of a 100 
percent rating for schizophrenia.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the statement of the 
case (SOC) sent to the veteran in March 2002 explained the 
VCAA.  In this SOC, the RO cited to 38 C.F.R. § 3.159(b) and 
(c) and 38 C.F.R. § 3.159(e) regarding VA's responsibilities 
with respect to identifying and obtaining evidence in support 
of the claim, and the SOC included citation to 38 C.F.R. 
§ 3.159(c)(2)(i) and (ii) and 38 C.F.R. § 3.159(c)(3) 
(specifically, the last sentence - "The claimant must 
provide enough information to identify and locate the 
existing records including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided."), regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim.  The SOC explained that VA would make 
reasonable efforts to help the veteran get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran that he is fully aware of the relevant law and 
evidence germane to his earlier effective date claim at issue 
on appeal, and is aware, as well, of the responsibilities 
that both he and VA share with respect to the development of 
this claim.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist, the Board notes further 
that from review of the claims file, there does not appear to 
be any missing information or other evidence that has not 
been accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
claim.  And, as this appeal is limited to request for an 
earlier effective date for the award of increased 
compensation, the critical analysis turns on the Board's 
application of the relevant law and regulations governing 
effective dates for increased ratings, see 38 C.F.R. 
§ 3.400(o), to the evidence already associated with the 
claims file.  As discussed more fully below, the effective 
date of an award of compensation based on a claim for an 
increase can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
In this case, the veteran has already been assigned an 
effective date earlier than that to which he was legally 
entitled.  Therefore, regardless of the evidence, it is 
legally impossible to get an effective date any earlier than 
the one already assigned by the RO.  No amount of notice or 
assistance will change that fact.  See 38 C.F.R. § 3.159(d) 
(VA will refrain from providing assistance if there is no 
reasonable possibility such assistance would substantiate the 
claim and such situations include claims that clearly lack 
merit or legal eligibility).  In light of the particular 
circumstances of this claim, which are discussed in more 
detail below, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

Finally, the Board notes that the VCAA notification sent to 
the veteran in March 2002 essentially complied with the 
recent holding of Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  That case held that 38 
C.F.R. § 19.9(a)(2)(ii) is invalid to the extent it provides 
a claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification to the appellant.  The RO's duty 
to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the SOC requested a response within 60 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  See SOC's citation to 
38 C.F.R. § 3.159(b)(1).  Since the SOC was issued March 14, 
2002, that one-year time period has now expired.  
Furthermore, in light of the circumstances of this case, 
which involved development of all relevant medical records 
known to exist, which, included medical records corresponding 
to the critical time periods in question, i.e., records 
showing treatment for the disability in question prior to the 
effective date assigned as those records will determine 
whether an "ascertainable increase" in the severity of the 
disability is sufficient to award an earlier effective date, 
and providing the veteran an additional 90 days following 
transfer of the claims file to the Board in January 2003 to 
submit any additional evidence in support of his claim (he 
did not submit any), it appears that VA has done everything 
reasonably possible to assist the veteran, and that further 
delay of the appellate review of this case by the Board would 
serve no useful purpose.

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and assist the veteran.  In the 
circumstances of this case, additional efforts to comply with 
the VCAA would serve no useful purpose.  Soyini, 1 Vet. App. 
540, 546 (1991).

B.  Analysis

As noted above, a May 1997 rating decision assigned a 100 
percent disability rating effective from July 20, 1989.  In 
January 2001, the veteran requested an earlier effective 
date.  A September 2001 rating decision then assigned an 
effective date of June 6, 1989.  In reviewing the file, the 
RO concluded that a statement received from the veteran on 
June 6, 1989, constituted an informal claim for individual 
unemployability benefits, which was later formalized in a 
claim received on July 20, 1989.  In his notice of 
disagreement, the veteran argues that he was discharged from 
service in 1979 with his psychiatric disorder and that he 
should therefore be given a 100 percent rating from date of 
separation from service.

Generally, unless otherwise provided in the applicable law 
and regulations, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2002).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2002).

Although the veteran initially claimed service connection for 
a nervous disorder in 1979, that claim was denied in a 
September 1979 rating decision that he did not appeal.  
Thereafter, in December 1980, he filed another claim for 
compensation for a psychiatric disorder, and service 
connection was ultimately granted by the Board in a February 
1986 decision.  A March 1986 rating decision assigned an 
initial rating of 10 percent.  The veteran thereafter filed 
claims for increases and appealed the denials of those claims 
to the Board.  A September 1988 Board decision granted a 50 
percent rating for the veteran's psychiatric disorder.  A 
November 1988 rating decision implemented the Board's 
decision and assigned the 50 percent rating effective from 
July 1, 1986.

On June 6, 1989, the RO received the veteran's statement 
disagreeing with the rating assigned to his service-connected 
disorder and requesting higher evaluation.  The RO sent him 
letters in July and November 1989 explaining that because he 
was disagreeing with the Board's evaluation of his 
psychiatric disorder, he needed to appeal to the United 
States Court of Veterans Appeals (now renamed the United 
States Court of Appeals for Veterans Claims) (Court).  The 
information sent to the veteran explained to him that the 
Court's jurisdiction depended on the filing of a notice of 
disagreement (NOD) after November 18, 1988 (the date of the 
law authorizing judicial review of Board decisions).  There 
is no indication that the veteran appealed the Board's 
September 1988 decision to the Court, and the Board notes the 
Court would not have had jurisdiction over that Board 
decision since it was initiated by a NOD filed in 1987.  
Therefore, the September 1988 Board decision is final.

In response to the veteran's June 6, 1989, statement 
requesting an increase, the RO wrote to him telling him he 
could claim individual unemployability.  The veteran filed 
such a claim on July 20, 1989.  A February 1990 rating 
decision denied both an increased rating and individual 
unemployability.  The veteran appealed to the Board.  A May 
8, 1991, Board decision, in pertinent part, denied a rating 
higher than 50 percent for the veteran's psychiatric disorder 
and denied individual unemployability.  The veteran was 
provided notice of his appellate rights, and there is no 
indication that he appealed the Board's May 1991 decision to 
the Court.  Therefore, that decision is final.

On May 22, 1991, the RO received the veteran's claim for an 
increased rating for his psychiatric disorder.  That claim 
was denied in a June 1991 rating decision, and the veteran 
perfected an appeal to the Board.  While the appeal was 
pending, additional evidence was developed, and, ultimately, 
a May 1997 rating decision awarded a 100 percent rating for 
his schizophrenia effective July 20, 1989.  The RO noted that 
the 100 percent rating was on a schedular basis, and the 
claim for individual unemployability was moot.  The Board 
notes that the date of claim on either basis is the same so 
that even if not moot it would not result in an earlier 
effective date.

The effective date of a grant of an increased evaluation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Nevertheless, the effective date 
of an award of increased compensation can be the earliest 
date as of which it was ascertainable that an increase in 
disability has occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase)."  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.  In a 
subsequent decision, the Court held that the term 
"increase" as used under 38 U.S.C.A. § 5110(b)(2) means an 
increase to the next disability level; hence, "any 
ascertainable" increase, no matter how marginal, will not 
suffice to establish an earlier effective date under section 
5110(b)(2).  Hazan v. Gober, 10 Vet. App. 511, 519-20 (1997).  
The Court has also noted that VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  Swanson v. West, 
12 Vet. App. 442 (1999).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

The pertinent question in this case is what is the date of 
the claim upon which the 100 percent rating was ultimately 
granted.  The answer to that question is clearly the claim 
received from the veteran on May 22, 1991.  Regardless of 
this fact, the RO chose to assign an effective date based on 
a prior claim - that received on June 6, 1989.  Legally, that 
claim cannot form the basis for assignment of an increased 
rating because that claim was finally denied by the Board in 
the May 1991 decision discussed above.  In other words, once 
the Board finally adjudicated the June 1989 claim, and the 
veteran failed to appeal the denial to the Court, he is 
foreclosed from receiving an effective date based on that 
claim.  The veteran has not argued that there was clear and 
unmistakable error in the Board's May 1991 decision, or any 
other RO or Board decision, for that matter.  A motion for 
clear and unmistakable error in a Board decision or a claim 
of clear and unmistakable error in a RO decision is a 
separate matter that has not been plead by the veteran or 
developed for appeal as to this particular earlier effective 
date claim.  Because the May 1991 Board decision is final, 
the Board is bound by the conclusions reached in that 
decision with respect to the evidence then of record and 
developed in conjunction with the veteran's June 1989 claim 
for an increase.

Therefore, the May 22, 1991, claim was for an increase, and 
an increased disability rating could be assigned up to a year 
before that claim if the medical evidence shows increased 
disability.  Based of the facts of the case, the effective 
date of the 100 percent rating award for the veteran's 
psychiatric disorder should have been May 22, 1991, or, at 
most, May 22, 1990, if an ascertainable increase had occurred 
in the year prior to claim.  In this case, because the RO has 
assigned a 1989 effective date, it is immaterial what the 
medical evidence shows between May 1990 and May 1991.  In 
other words, even accepting the veteran was totally disabled 
in the year prior to receipt of claim, that would only result 
in an effective date of May 22, 1990.  The effective date 
assigned by the RO pre-dates this date.

The Board notes that the veteran submitted a letter from a 
private physician in June 2002 which stated that the 
veteran's psychiatric condition began in service.  Such an 
opinion is not relevant at this point because the veteran has 
been service-connected for his psychiatric disorder since 
1980.  The physician never stated that the veteran has been 
100 percent disabled from his psychiatric disorder since 
1978, as the representative contends.  In fact, the physician 
noted that an illness such as the veteran's schizophrenia 
often develops slowly over months or years and noted medical 
evidence showing "progression" of the veteran's illness.  
Regardless, even if there is now medical evidence showing the 
veteran has been disabled from his psychiatric disorder since 
his discharge from service, as discussed above, the earliest 
date that an increase could be granted would be May 22, 1990, 
one year prior to the filing of his claim for increase.  That 
is because of the finality attributable to the RO and Board 
decisions rendered in and prior to May 1991 and the fact that 
the claim for an increase that ultimately led to the 
assignment of a 100 percent rating was received on May 22, 
1991.  While the RO assigned a 1989 effective date, there is 
no basis to support a date prior to that time.

Therefore, in accordance with the laws and regulations 
governing the assignment of effective dates, the veteran's 
claim must be denied.  There is no doubt on this matter that 
could be resolved in his favor.  


ORDER

Entitlement to an effective date earlier than June 6, 1989, 
for the assignment of a 100 percent disability rating for 
schizophrenia, is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

